We have read and considered the appellees' motion for a reargument. We do not find that they have therein called our attention to any pertinent fact or consideration or argument which we have overlooked or misunderstood, or to any error or inconsistency in our reasoning or conclusions.
We see no sufficient reason for a reargument of this case, which was well and thoroughly argued by the attorneys on both sides, in written briefs and orally, when the matter was heard before us upon the appellees' bill of exceptions.
The motion for a reargument is therefore denied.